





EXHIBIT 10.2




FIRST AMENDMENT TO THE
BIO-RAD LABORATORIES, INC.
2011 EMPLOYEE STOCK PURCHASE PLAN
(effective as of February 15, 2017)
 
This First Amendment (this “Amendment”) to the Bio-Rad Laboratories, Inc. 2011
Employee Stock Purchase Plan (the “Plan”), is made and adopted by the Board of
Directors (the “Board”) of Bio-Rad Laboratories, Inc., a company organized under
the laws of the State of Delaware (the “Company”), effective as of February 15,
2017 (the “Effective Date”), subject to the approval of the Company’s
stockholders within 12 months following the Effective Date.


RECITALS


WHEREAS, the Company maintains the Plan;


WHEREAS, pursuant to Section 20 of the Plan, the Board has the authority to
amend the Plan from time to time, provided that the Company shall obtain
stockholder approval for any such amendment to the extent necessary to comply
with Section 423 of the U.S. Internal Revenue Code of 1986, as amended; and


WHEREAS, the Board desires to amend the Plan to increase the number of shares
reserved for issuance thereunder.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Date, subject to the approval of the Company’s
stockholders within 12 months following the Effective Date:


AMENDMENT


1.    Section 14(a) of the Plan is hereby amended and restated in its entirety
as follows:


“(a)    Basic Limitation. Subject to adjustment pursuant to Section 15, the
aggregate number of Shares authorized for sale under the Plan is 1,300,000
Shares. For avoidance of doubt, the limitation set forth in this section may be
used to satisfy purchases of Shares under either the 423 Component or the
Non-423 Component.”


2.    This Amendment shall be and hereby is incorporated into and forms a part
of the Plan.


3.    Except as expressly provided herein, all terms and conditions of the Plan
shall remain in full force and effect.
 
 
 
 
 
*
 
*
 
*



I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of Bio-Rad Laboratories, Inc. on February 15, 2017.


I hereby certify that the foregoing Amendment was duly adopted by the
shareholders of Bio-Rad Laboratories, Inc. on April 25, 2017.




Executed on this 26th day of April, 2017.




By:
 
/s/ Timothy S. Ernst
 
 
Timothy S. Ernst
 
 
EVP, General Counsel and Secretary




